  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 1 of 24 PageID: 1
Stephanie L. Jonaitis, Esq.
PEPPER HAMILTON LLP
(A Pennsylvania Limited Liability Partnership)
301 Carnegie Center, Suite 400
Princeton, New Jersey 08543-5276
Tel.: 609.452.0808
Fax: 609.452.1147
E-mail: jonaitis@pepperlaw.com

Andrew P. Zappia, Esq. (pro hac vice to be filed)
PEPPER HAMILTON LLP
(A Pennsylvania Limited Liability Partnership)
70 Linden Oaks, Suite 210
Rochester, New York 14625
Tel.: 585.270.2100
Fax: 585.270.2179
E-mail: zappiaa@pepperlaw.com


                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY



 ENCORE DERMATOLOGY INC.,                                       CIVIL ACTION NO.
                                                 Plaintiff,

                                  v.

 GLENMARK PHARMACEUTICALS                                       COMPLAINT
 LIMITED,
                        Defendant.

           Plaintiff Encore Dermatology Inc. (“Encore” or “Plaintiff”), as and for its Complaint

against Glenmark Pharmaceuticals Limited (“Glenmark Ltd.” or “Glenmark”), hereby alleges as

follows:




57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 2 of 24 PageID: 2



                                          THE PARTIES

           1.   Plaintiff Encore is a corporation organized and existing under the laws of the state

of Delaware with a principal place of business at 5 Great Valley Pkwy, Suite 200, Malvern,

Pennsylvania 19355.

           2.   Upon information and belief, Defendant Glenmark Ltd. is an Indian corporation

with a principal place of business at Glenmark Pharmaceuticals Limited, B/2, Mahalaxmi

Chambers, 22, Bhulabhai Desai Road, Mumbai, India – 400 026. Upon information and belief,

Defendant Glenmark Ltd., itself or through its wholly-owned subsidiaries and agents, develops,

manufactures, markets, sells, and/or imports generic pharmaceutical versions of branded

products throughout the United States, including in this judicial district. In that regard,

Glenmark Pharmaceuticals Inc., USA (“Glenmark USA”), is a Delaware corporation having a

place of business at 750 Corporate Drive, Mahwah, New Jersey 07430. Upon information and

belief, Glenmark USA is a wholly-owned direct or indirect subsidiary of Glenmark Ltd. Upon

information and belief, Glenmark USA develops, markets, and/or sells various drug products in

the United States, including in this judicial district, in coordination with Glenmark Ltd. Upon

information and belief, as a wholly-owned direct or indirect subsidiary of Glenmark Ltd., and as

what appears to be a United States business operating entity of Glenmark Ltd., Glenmark USA,

and/or its officers, director, or employees, are believed to have worked directly with, and/or

contributed to, Glenmark Ltd.’s preparation and submission of Abbreviated New Drug

Applications (“ANDAs”), including without limitation, Glenmark’s ANDA (defined below).

Further, upon information and belief, if Glenmark’s ANDA is approved and its proposed Generic

Product (defined below), is launched in the United States, Glenmark USA, and/or its officers,




                                                 -2-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 3 of 24 PageID: 3



director, or employees, are believed to likely participate and assist in commercial activities

relating to the proposed Generic Product.

                                  NATURE OF THE ACTION

           3.   This is a civil action for patent infringement arising under the Patent Laws of the

United States and the Food and Drug Laws of the United States pursuant to Titles 35 and 21 of

the United States Code.

           4.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

                                 JURISDICTION AND VENUE

           5.   Upon information and belief, this Court has personal jurisdiction over Glenmark

Ltd.

           6.   In its 2017-2018 Annual Report, Glenmark Ltd. states that its Global Clinical

Development Centre was located at 461 From Road, Paramus, NJ 07652. See Exhibit A hereto.

           7.   Upon information and belief, Glenmark Ltd. regularly does and/or solicits

business in New Jersey, through among other things, that listed United States business address in

New Jersey and directly or through one or more wholly-owned subsidiaries, agents, and/or alter

egos, including without limitation, Glenmark USA. Upon information and belief, Glenmark Ltd.

has purposefully availed itself of the privilege of conducting business activities in New Jersey

such that it should reasonably anticipate being subject to jurisdiction in this Court and in

New Jersey.

           8.   Glenmark Ltd. is also subject to jurisdiction in New Jersey based on its

relationship with Glenmark USA. Upon information and belief, Glenmark USA is resident in

New Jersey and regularly does and/or solicits business in New Jersey, through among other


                                                 -3-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 4 of 24 PageID: 4



things, its listed United States business address in New Jersey, and has purposefully availed itself

of the privilege of conducting business activities in New Jersey. For example, Glenmark USA is

registered to do business in the State of New Jersey under Business ID Number 0400025135, and

Glenmark USA is registered with the State of New Jersey as a manufacturer and wholesale

distributor of drugs under Registration Number 5003119.

           9.    Among other things, Glenmark Ltd., either directly or through its affiliated

entities, including without limitation Glenmark USA, regularly develops, manufactures, obtains

regulatory approval for, markets, sells, and/or distributes drug products in New Jersey and

throughout the United States, from which Glenmark Ltd. derives revenues.

           10.   Upon information and belief, Glenmark Ltd. is in the business of manufacturing

and/or selling pharmaceutical products that are distributed throughout the United States,

including in New Jersey. Glenmark Ltd. directly or through its affiliates and agents, develops,

formulates, manufactures, markets, sells, and/or distributes pharmaceutical products, including

drug products, throughout the United States and in this judicial district.

           11.   Upon information and belief, Glenmark Ltd., through its own actions and/or

through the actions of its agents and subsidiaries, including, without limitation, Glenmark USA,

has engaged in the research and development, and the preparation and filing of, ANDA No.

214191, continues to engage in seeking Food and Drug Administration (“FDA”) approval of

ANDA No. 214191, intends to engage in the commercial manufacture, marketing, offer for sale,

sale, or importation of Glenmark Ltd.’s proposed Generic Product throughout the United States,

including in New Jersey, and stands to benefit from the approval of ANDA No. 214191.

           12.   This Court also has personal jurisdiction over Glenmark Ltd. at least because:

(a) Glenmark Ltd. has filed ANDA No. 214191 seeking approval to engage in the commercial


                                                 -4-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 5 of 24 PageID: 5



manufacture, use, offer for sale, sale, or importation of the proposed Generic Product in the

United States, including in the State of New Jersey; (b) Glenmark Ltd., through its own actions

and through the actions of its agents and subsidiaries, will market, distribute, offer to sell, or sell

the proposed Generic Product in the United States, including in New Jersey and to residents of

this judicial district, upon approval of ANDA No. 214191, and will derive substantial revenue

from the use and consumption of the proposed Generic Product in New Jersey; and (c) Glenmark

Ltd. has purposefully availed itself of the privilege of doing business in New Jersey by placing

goods into the stream of commerce for distribution throughout the United States and within New

Jersey, and/or by selling, directly or through its agents, pharmaceutical products in New Jersey.

Upon information and belief, if ANDA No. 214191 is approved, the proposed Generic Product

would be marketed, distributed, offered for sale, sold, prescribed by physicians, dispensed by

pharmacies, and used by patients in New Jersey, all of which would have a substantial effect on

New Jersey.

           13.   Upon information and belief, Glenmark Ltd.’s actions will injure Encore by

displacing a significant portion of Encore’s sales of the Impoyz® drug product in this judicial

district, as well as resulting in price erosion and loss of goodwill with the purchasers and

distributors of the Impoyz® drug product in this judicial district.

           14.   Glenmark Ltd. knows it will be subject to, and has not contested being subject to,

jurisdiction in the State of New Jersey. Public information available on Pacer shows that

Glenmark Ltd., Glenmark USA, and other Glenmark entities have been sued in this judicial

district for patent infringement not less than 20 times since 2010 and in those suits (see Exhibit

B hereto), the Glenmark entities have not challenged personal jurisdiction.




                                                  -5-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 6 of 24 PageID: 6



           15.   As a pleading in the alternative, this Court also has personal jurisdiction over

Glenmark Ltd. pursuant to Federal Rule of Civil Procedure 4(k)(2) because: (a) Encore’s claims

arise under federal law; (b) Glenmark Ltd. is a foreign defendant who could try to claim it is not

subject to jurisdiction in the courts of any state; and (c) Glenmark Ltd. has sufficient contacts

with the United States as a whole (and New Jersey in particular), including, but not limited to,

preparing and submitting ANDAs to the FDA and/or marketing, manufacturing, importing,

offering to sell, or selling pharmaceutical products that are distributed throughout the United

States (and New Jersey in particular), such that this Court’s exercise of jurisdiction over

Glenmark Ltd. comports with due process.

           16.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) because

Glenmark Ltd. has or had an office for business operations located in this judicial district, and its

affiliate Glenmark USA is located in this judicial district. For example, venue is proper in this

district under 28 U.S.C. § 1400(b) because Glenmark Ltd. “committed an act of infringement” in

this judicial district and has a “regular place and established place of business” in this district.

Glenmark Ltd. submitted ANDA No. 214191, and, upon receiving approval of the ANDA, will

manufacture, sell, offer to sell, and/or import its proposed Generic Product throughout the United

States, including in this judicial district. Thus, Glenmark Ltd. has committed an act of

infringement in this judicial district. Glenmark Ltd. and/or Glenmark USA also have a “regular

and established place of business in this judicial district.

                                   FACTUAL BACKGROUND

                        The Patent-in-Suit and Encore’s Branded Product

           17.   Encore owns by assignment U.S. Patent No. 9,956,231 (the “’231 Patent”). The

’231 Patent was issued on May 1, 2018. The ’231 Patent is valid and legally enforceable. A true


                                                  -6-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 7 of 24 PageID: 7



and correct copy of the ’231 Patent is attached hereto as Exhibit C. The ’231 Patent expires on

August 31, 2030.

           18.   Claim 1 of the ’231 Patent claims:

                        1.     A topical pharmaceutical composition comprising:
                        clobetasol;

                        an emulsifying agent from about 0.25% w/w to about 45%
                        w/w of the composition;

                        a skin penetration enhancer from about 0.001% w/w to
                        about 15% w/w of the composition;

                        a water-immiscible substance; and
                        water;

                        wherein the composition is non-foaming, propylene gly-
                        col-free, and propellant free.

Exhibit C, 27:11-20.

           19.   Claim 9 of the ’231 Patent claims:

                        9.    A method of treating a skin condition in a subject
                        comprising

                        topically administering an effective amount of a compo-
                        sition according to claim 1 to the subject;

                        wherein the skin condition is one or more of atopic
                        dermatitis, seborrheic dermatitis, eczema, plaque pso-
                        riasis, erythroderma psoriasis, and psoriasis of the
                        scalp, steroid responsive dermatoses, erythema, or con-
                        tact sensitivity reaction.

Exhibit C, 28:23-31.

           20.   The specification of the ’231 Patent states that “many formulations contain

propylene glycol, which is an excellent vehicle and solvent for preparation of dermatologic

dosage forms; however, since propylene glycol has a tendency to induce irritant or allergic skin

reactions, such formulations do not promote patient compliance.” Exhibit C, 3:54-59.

                                                 -7-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 8 of 24 PageID: 8



           21.   The specification of the ’231 Patent provides that “compositions of the present

application are substantially alcohol-free and/or propylene glycol-free, such that any amounts

present do not cause significant skin irritation or impart any undesired attributes to the

composition.” Exhibit C, 7:13-17. Thus, the specification of the ’231 Patent teaches that the

patentee intended those terms to be understood in the context of amounts that “do not cause

significant skin irritation or impart any undesired attributes to the composition.” Id.

           22.   Encore holds New Drug Application No. 209483 (the “NDA”) for Impoyz®

(clobetasol propionate) Cream, 0.025%, which is prescribed and sold in the United States under

the name Impoyz®. The NDA was approved on November 28, 2017.

           23.   Impoyz® is indicated for the treatment of moderate to severe plaque psoriasis in

patients 18 years of age or older.

           24.   The ’231 Patent, among other patents, is listed in the FDA’s Approved Drug

Products with Therapeutic Equivalents Evaluations, more commonly known as the “Orange

Book,” for Impoyz®.

                                     Glenmark Ltd.’s ANDA

           25.   Upon information and belief, Glenmark Ltd. submitted to the FDA ANDA No.

214191 (“Glenmark’s ANDA”), to seek approval to engage in the commercial manufacture, use,

or sale of a clobetasol propionate cream USP, 0.025% (the proposed “Generic Product”).

           26.   Pursuant to 35 U.S.C. § 271(e)(2)(A), Glenmark Ltd.’s submission of Glenmark’s

ANDA with a Paragraph IV Certification (defined below) is an act of infringement.

           27.   By letter dated January 24, 2020 (received by Encore on January 27, 2020), and

pursuant to 21 U.S.C. §§ 355(j)(2)(B) and 21 C.F.R. § 314.95, Glenmark Ltd. notified Encore

that Glenmark Ltd. had submitted Glenmark’s ANDA and any required bioavailability and/or


                                                 -8-
57114121
  Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 9 of 24 PageID: 9



bioequivalence data to the FDA, seeking approval to engage in the commercial manufacture, use,

or sale of the proposed Generic Product prior to the expiration of the ’231 Patent and other

Encore patents listed in the Orange Book (the “Notice Letter”).

           28.   In the Notice Letter, Glenmark Ltd. notified Encore that, as part of Glenmark’s

ANDA, Glenmark Ltd. had included a certification of the type described in 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) (“Paragraph IV Certification”) with respect to, inter alia, the ’231 Patent.

           29.   With the Notice Letter, Encore also received a Factual and Legal Basis for

Glenmark’s Certification that the Claims of U.S. Patent Nos. 9,855,334, 9,956,231, and

10,064,875 are Invalid, Unenforceable, and/or Will Not Be Infringed (the “Detailed Statement”),

setting forth the basis for Glenmark Ltd.’s Paragraph IV Certification. In that Detailed

Statement, Glenmark Ltd. sets forth no specific grounds for invalidity or unenforceability of any

patent listed in the Orange Book for Impoyz®.

           30.   In the Detailed Statement, regarding the ’231 Patent, the only basis asserted by

Glenmark Ltd. for non-infringement is the assertion that its proposed Generic Product contains

more than 10% propylene glycol.

           31.   On or about January 27, 2020, Encore also received from Glenmark Ltd. an Offer

of Confidential Access (the “OCA”) to Glenmark’s ANDA.

           32.   In view of the Notice Letter and Detailed Statement, Glenmark Ltd. had

knowledge of the ’231 Patent at least since the date on which Glenmark’s ANDA was submitted

to the FDA.

           33.   In order to trigger the thirty-month stay provided for in the statute, 21 U.S.C.

§ 355(c)(3)(C) affords Encore only forty-five (45) days from receipt of the Notice Letter to

determine whether to file an infringement lawsuit under 21 U.S.C. § 355(j)(5)(B)(iii).


                                                  -9-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 10 of 24 PageID: 10



           34.   Pursuant to the Notice Letter, Glenmark Ltd. offered confidential access to

Glenmark’s ANDA “for the sole and exclusive purpose of determining whether an infringement

action referred to in § 355(j)(5)(B)(iii) can be brought.”

           35.   The OCA permitted attorneys from one outside law firm access to certain

information from Glenmark’s ANDA, which information was selected by Glenmark Ltd. for

disclosure to Encore.

           36.   In the OCA, Glenmark Ltd. offered no input to Encore on the ANDA information

provided by Glenmark Ltd.

           37.   Pursuant to the OCA, Encore’s outside counsel were prohibited from sharing the

selected portions of Glenmark’s ANDA with any other person or entity, including without

limitation, any expert or other scientific consultant, without prior written approval from

Glenmark Ltd.

           38.   Given the short time-frame provided for in 21 U.S.C. § 355(c)(3)(C), although

Encore was given access to the selected portions of Glenmark’s ANDA, Encore did not have

sufficient time to seek Glenmark Ltd.’s approval of an expert, and have such an expert perform

any analysis of any selected portions of Glenmark’s ANDA disclosed to Encore’s outside

counsel.

           39.   Encore further has not been provided with any samples of the proposed Generic

Product.

           40.   The OCA further required Encore’s outside counsel to return the provided

excerpts of Glenmark’s ANDA to Glenmark Ltd.’s outside litigation counsel within thirty-five

(35) days of receipt. Encore’s outside counsel was also prohibited from having a copy of the

selected disclosed portions of Glenmark’s ANDA when this Complaint was filed.


                                                -10-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 11 of 24 PageID: 11



           41.   Pursuant to the terms of the OCA, Encore was also prohibited from publicly

disclosing the contents of Glenmark’s ANDA in any manner. This prohibition therefore

prohibited Encore from including or referencing any aspect of the selected disclosed portions of

Glenmark’s ANDA in this Complaint.

           42.   This action is being commenced before the expiration of forty-five (45) days from

the date Encore received the Notice Letter under 21 U.S.C. § 355(j)(5)(B)(iii).

                                  The Proposed Generic Product

           43.   Pursuant to the Detailed Statement, Glenmark Ltd. alleges that it does not

infringe, inter alia, the ’231 Patent, because its proposed Generic Product contains greater than

10% propylene glycol. No other basis for non-infringement of the ’231 Patent is provided in the

Detailed Statement and the Detailed Statement sets forth no specific grounds for any asserted

invalidity of the ’231 Patent.

           44.   A showing of bioequivalence is necessary to obtain approval from the FDA for a

proposed Generic Product pursuant to 21 U.S.C. § 355(j).

           45.   As a result, Glenmark Ltd. must be asserting that its proposed Generic Product is

bioequivalent to Impoyz®.

           46.   Upon information and belief, the proposed Generic Product will have instructions

for use that substantially copy the instructions accompanying Impoyz®, including instructions for

administering the proposed Generic Product to patients for treatment of plaque psoriasis, and

those instructions will therefore induce healthcare providers and patients to use that product in a

manner set forth in those instructions.

           47.   Upon information and belief, upon FDA approval of Glenmark’s ANDA,

Glenmark Ltd. intends to have healthcare providers and patients use the proposed Generic


                                                -11-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 12 of 24 PageID: 12



Product in the manner set forth in the proposed label for that product, which label will instruct

healthcare providers to administer the proposed Generic Product to patients for treatment of

plaque psoriasis, and Glenmark Ltd. knowingly intends to encourage healthcare providers and

patients to administer said product to treat plaque psoriasis in the manner set forth in the

proposed label.

           48.   Upon information and belief, upon FDA approval of Glenmark’s ANDA,

Glenmark Ltd. intends to market the proposed Generic Product throughout the United States,

including in New Jersey.

                        The Adverse Characteristics of Propylene Glycol

           49.   Encore’s Impoyz® does not contain propylene glycol.

           50.   Topical corticosteroids are categorized by their ability to penetrate into the dermis

of the skin and cause localized vasoconstriction. The more vasoconstriction observed, the more

potent the topical corticosteroid. See Exhibit D – Goa, K. et al., Clinical Pharmacology and

Pharmacokinetic Properties of Topically Applied Corticosteroids - A review, Drugs 36(5):51-61

(1988).

           51.   Impoyz® contains the high potency corticosteroid clobetasol propionate.

           52.   Prior to the approval of Impoyz®, clobetasol propionate (0.05%) was considered a

class 1 corticosteroid, indicating that it is a “Super High Potency” corticosteroid, which is the

strongest category of corticosteroid available. See Exhibit E – Topical Steroid Potencies,

Monthly Prescribing Reference (2017). Impoyz®, which contains 0.025% clobetasol propionate,

is considered a class 2 corticosteroid due to its optimized formulation characteristics and notably

the absence of propylene glycol.




                                                 -12-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 13 of 24 PageID: 13



           53.     Localized cutaneous effects resulting from topical administration of clobetasol

propionate that penetrates can result in permanent damage including epidermal thinning,

melanocyte inhibition, atrophy, striae, easy rupture on trauma, blot hemorrhage, stellate scars,

prematurely aged skin appearance, telangiectasia, stellate pseudoscars, ulceration, easy bruising,

rosacea, perioral dermatitis, acne and purpura. Hypertrichosis, pigment alteration, delayed

wound healing and exacerbation of skin infections are less frequent. See Exhibit F – Coondoo,

A. et al., Side effects of topical steroids: A long overdue revisit, Indian Dermatology Online

Journal 5(4):416–425 (2014).

           54.     Systemic exposure resulting from topical administration and absorption of

clobetasol propionate can cause reversible hypothalamic-pituitary-adrenal (“HPA”) axis

suppression with the potential for glucocorticosteroid insufficiency. See Exhibit G hereto –

Impoyz® Package Insert.

           55.     The HPA axis plays a major role in the stress response and HPA axis suppression

can result in adrenal insufficiency and glucocorticosteroid insufficiency, which in turn results in

an impaired stress response, including an inadequate host defense against infections, which can

result in death.

           56.     In rare cases, systemic exposure to high levels of topical corticosteroids may also

manifest as Cushing’s syndrome, hyperglycemia, and glucosuria. See Exhibit G.

           57.     The unwanted risks from both localized and systemic exposure to topical

corticosteroids can be minimized by reducing systemic exposure of corticosteroids such as

clobetasol propionate. See Exhibit G.

           58.     Propylene glycol is a highly effective skin penetration agent, with the amount of

propylene glycol present in a topical formulation being correlated to the amount of active


                                                   -13-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 14 of 24 PageID: 14



ingredient in topical formulations making it into the human blood stream (e.g., increased

systemic exposure and absorption), which in turn can augment the potency of a topical

corticosteroid.

           59.    For example, the corticosteroid betamethasone dipropionate is available in two

different formulations: betamethasone dipropionate and augmented betamethasone dipropionate.

The only difference between these formulations is an increased percentage of propylene glycol in

augmented betamethasone dipropionate. The additional epidermal penetration of the augmented

betamethasone dipropionate due to the higher concentration of propylene glycol increased the

potency of the augmented betamethasone dipropionate from a class 2 to a class 1 corticosteroid

due to its increased ability to cause vasoconstriction. This evidences how the presence of

propylene glycol increases potency and thereby risk factors, such as increased systemic

absorption of the topical corticosteroid.

           60.    Propylene glycol is also a strong skin irritation agent.

           61.    Propylene glycol is a known cause of irritant and allergic contact dermatitis. See

Exhibit H – Coloe, J. et al., Allergens in Corticosteroid Vehicles, Dermatitis 19(1):38-42

(2008).

           62.    Studies have shown that propylene glycol is the most common allergen in topical

corticosteroids. See Exhibit H.

           63.    Factors that predispose a patient to HPA axis suppression include an altered skin

barrier. See Exhibit G.

           64.    Skin irritation agents result in an altered skin barrier, which increases the risk of

localized cutaneous effects and HPA axis suppression in a patient taking clobetasol propionate

formulated with propylene glycol. See Exhibit I – Del Rosso, J. et al., Understanding the


                                                   -14-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 15 of 24 PageID: 15



Epidermal Barrier in Healthy and Compromised Skin: Clinically Relevant Information for the

Dermatology Practitioner, J Clin Aesthet Dermatol. 9(4 Suppl 1):S2-S8 (Apr. 2016).

           65.   Encore has internal confidential studies that likewise show the skin penetration

characteristics of propylene glycol when present in formulations like that for Impoyz®.

           66.   The combination of propylene glycol with clobetasol for a topical drug product

intended to perform like Impoyz® is therefore problematic.

           67.   The formulation for Impoyz® is designed to allow clobetasol propionate to act

topically and to minimize its systemic exposure and absorption.

           68.   This is critical because Impoyz® is designed for the management of chronic

inflammatory diseases of the skin such as plaque psoriasis. However, even with Impoyz®’s

formulation being designed to minimize absorption, Impoyz®’s package insert instructs that

Impoyz® should not be used for more than 2 consecutive weeks (with repeat dosage permissible

after a rest period) and the total dosage should not exceed 50g per week. See Exhibit G.

Significant amounts of a potent steroid like clobetasol propionate applied topically may result in

significant absorption into the human blood stream, which can cause numerous undesirable

localized and systemic side effects and potential health effects, as discussed above. Although

Impoyz® is indicated for two weeks of use for each course of treatment, the chronic nature of the

diseases for which Impoyz® and other high potency corticosteroids are prescribed demands long

term use by patients. It is, therefore, critical that Impoyz® minimizes systematic absorption of

the steroid in order to reduce the risk of adverse events and serious long term health effects and

issues discussed above.




                                                 -15-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 16 of 24 PageID: 16



           69.    Since Impoyz® is a topical cream for the treatment of a local condition (plaque

psoriasis), it is formulated to react well with human skin with maximal local delivery of

clobetasol propionate and with, among other things, minimal systemic absorption.

           70.    The presence of a skin irritation agent like propylene glycol in such a topical

formulation is undesirable because the repeated exposure of such a formulation to human skin is

likely to cause significant irritation, which in turn may result in an altered skin barrier and

greater local and systematic exposure and absorption, which can lead to other adverse effects.

           71.    For these reasons, Encore has a reasonable and good faith basis to question

Glenmark Ltd.’s assertions regarding its proposed Generic Product.

           Need for Complete Data and Testing Regarding the Proposed Generic Product

           72.    Based on the foregoing known issues relating to propylene glycol, Encore doubts

that the proposed Generic Product can contain the Detailed Statement’s asserted amount of

propylene glycol or any propylene glycol, while asserting that the proposed Generic Product is

safe and is bioequivalent to Impoyz®.

           73.    In view of this, Encore needs to see the complete regulatory submissions by

Glenmark Ltd. to the FDA and all information and data relating to the proposed Generic Product.

That information and data will be critical to understanding and assessing the true composition

and formulation of the proposed Generic Product.

           74.    The OCA by its terms prevented any such analysis before this Complaint was

filed. It banned any reference to the contents of the selected disclosed portions of Glenmark’s

ANDA in any public Complaint, banned analysis by any expert or consultant without the

permission of Glenmark Ltd., only allowed Encore outside counsel to keep the selected disclosed




                                                  -16-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 17 of 24 PageID: 17



portions of Glenmark’s ANDA for 35 days, and required that the selected disclosed portions of

the ANDA not be in the possession of Encore’s outside counsel when this Complaint was filed.

           75.   Under statute, Glenmark Ltd. has committed an act of infringement by filing

Glenmark’s ANDA.

           76.   Encore needs discovery to understand the composition of the proposed Generic

Product. Encore also needs the ability to test samples of the proposed Generic Product.

           77.   However, based on the very limited information available to Encore, and the

extensive information Encore has in its possession relating to the problematic nature of the

presence of propylene glycol in a formulation for a product like Impoyz®, Encore has a current

good faith basis to question Glenmark Ltd.’s assertions regarding its proposed Generic Product

and therefore to assert that the proposed Generic Product infringes the ’231 Patent. Encore will

likely have further evidentiary support for its infringement allegations after a reasonable

opportunity for discovery. In its Detailed Statement, Glenmark Ltd. does not contest that the

proposed Generic Product (or a treatment so using) meets all the limitations of claims 1 and 9 of

the ’231 Patent other than the propylene glycol-free limitation. As to propylene glycol, Encore

has a good faith basis grounded in scientific literature, including without limitation that cited

herein, to question Glenmark Ltd.’s assertions regarding the proposed Generic Product. Thus,

Encore has a current good faith basis to believe that there is, and after discovery believes it will

have further additional evidentiary support for, infringement of claims 1 and 9 either literally or

under the doctrine of equivalents, based on a proper construction of the propylene glycol-free

limitation.




                                                -17-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 18 of 24 PageID: 18



           78.   Encore reserves the right to assert infringement claims regarding other patents

listed in the Orange Book for Impoyz® after Glenmark Ltd. has provided required disclosures

and discovery.

                                 COUNT I – Patent Infringement

           79.   Encore repeats and realleges the foregoing paragraphs as if fully set forth herein.

           80.   Glenmark Ltd. prepared and submitted Glenmark’s ANDA seeking approval to

engage in the commercial manufacture, use, sale, offer for sale, and distribution throughout the

United States of the proposed Generic Product.

           81.   Glenmark Ltd.’s submission of Glenmark’s ANDA with the Paragraph IV

Certification is an act of infringement under 35 U.S.C. § 271(e)(2)(A).

           82.   Encore has a current good faith belief that the proposed Generic Product is

covered by one or more properly construed claims of the ’231 Patent, either literally or under the

doctrine of equivalents.

           83.   Upon information and belief, Glenmark Ltd. has made and will continue to make

substantial preparation to commercially manufacture, use, sell, offer for sale, and distribute

throughout the United States and import into the United States the proposed Generic Product

before the expiration of the ’231 Patent.

           84.   Unless enjoined by this Court, Glenmark Ltd. intends to, and will, engage in the

commercial manufacture, use, sale, offer for sale, and distribution throughout the United States

and importation into the United States of the proposed Generic Product that is the subject of

ANDA No. 214191 immediately and imminently upon FDA approval, and will instruct

healthcare providers and patients to use said product in accordance with the proposed labeling

for said product.


                                                 -18-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 19 of 24 PageID: 19



           85.   Upon information and belief and based on the above allegations, when the

proposed Generic Product is manufactured, used, sold, offered for sale, and distributed in the

United States and imported into the United States, Encore has a current good faith belief that it

will directly infringe at least claims 1 and 9 of the ’231 Patent under 35 U.S.C. § 271 either

literally or under the doctrine of equivalents.

           86.   Upon information and belief, Glenmark Ltd. will infringe at least claim 1 of the

’231 Patent either literally or under the doctrine of equivalents under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and distributing in the United States and importing into

the United States the proposed Generic Product, and will infringe at least claim 9 of the ’231

Patent under 35 U.S.C. §§ 271(b) and/or (c) by actively inducing and/or contributing to

infringement of claim 9 by others either literally or under the doctrine of equivalents.

           87.   Unless enjoined by this Court, upon FDA approval, Glenmark Ltd. intends to, and

will, actively induce infringement of at least claim 9 of the ’231 Patent at least by physicians

treating plaque psoriasis and patients using the proposed Generic Product, and intends to, and

will do so, immediately and imminently upon FDA approval.

           88.   Upon information and belief, Glenmark Ltd. knows that the proposed Generic

Product and its proposed labeling are especially made and adapted for use in infringing the ’231

Patent, and that said product and proposed labeling are not suitable for substantial non-infringing

use, and unless enjoined by this Court, immediately and imminently upon FDA approval,

Glenmark Ltd. intends to, and will, contribute to the infringement of at least claim 9 of the ’231

Patent either literally or under the doctrine of equivalents, at least by patients and physicians

treating patients with plaque psoriasis using said product in accordance with said label.




                                                  -19-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 20 of 24 PageID: 20



           89.   The foregoing actions by Glenmark Ltd. prior to the expiration of the ’231 Patent

constitute and/or will constitute infringement of at least claim 1 of the ’231 Patent under 35

U.S.C. § 271(a), and constitute and/or will constitute infringement of at least claim 9 of the ’231

Patent under 35 U.S.C. § 271(b) and/or (c), either literally or under the doctrine of equivalents.

           90.   Encore is entitled to a declaratory judgment that the future commercial

manufacture, use, offer for sale, sale, and distribution in the United States, and importation into

the United States of the proposed Generic Product will directly infringe the ’231 Patent and will

induce and/or contribute to infringement of the ’231 Patent at least by patients and by prescribing

physicians treating patients with plaque psoriasis, either literally or under the doctrine of

equivalents.

           91.   Glenmark Ltd. has knowledge of the ’231 Patent.

           92.   The factual and legal bases contained in the Notice Letter and the Detailed

Statement supporting the allegations regarding the invalidity, and unenforceability of the ’231

Patent are devoid of substantiation or any stated objective good-faith basis.

           93.   The commercial manufacture, use, sale, offer for sale, and distribution in the

United States and importation into the United States of the proposed Generic Product in violation

of Encore’s rights in the ’231 Patent will cause harm to Encore for which damages are

inadequate.

           94.   Unless Glenmark Ltd. is enjoined from infringing the ’231 Patent, actively

inducing infringement of the ’231 Patent, and/or contributing to the infringement of the ’231

Patent, Encore will suffer irreparable injury for which there is no adequate remedy at law, and

pursuant to 35 U.S.C. § 271(e)(4) and Fed. R. Civ. P. 65, a preliminary and permanent injunction

should be entered preventing further infringement.


                                                 -20-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 21 of 24 PageID: 21



           95.    Encore is entitled to relief provided by 35 U.S.C. § 271(e)(4), including an Order

of this Court that the effective date of the approval of Glenmark’s ANDA be a date that is not

earlier than the expiration date of the ’231 Patent, or any later expiration of exclusivity for the

’231 Patent to which Encore may become entitled.

                    COUNT II – Declaratory Judgment of Patent Infringement

           96.    Encore repeats and realleges the foregoing paragraphs as if fully set forth herein.

           97.    Encore’s infringement claims herein also arise under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202.

           98.    Glenmark Ltd.’s submission of Glenmark’s ANDA with the Paragraph IV

Certification is an act of infringement under 35 U.S.C. § 271(e)(2)(A).

           99.    Upon information and belief and based on the above allegations, Encore has a

current good faith belief that the proposed Generic Product is covered by one or more properly

construed claims of the ’231 Patent, either literally or under the doctrine of equivalents.

           100.   Upon information and belief and based on the above allegations, if Glenmark’s

ANDA is approved, Glenmark Ltd.’s proposed Generic Products will be made, offered for sale,

sold, or otherwise distributed in the United States, including in New Jersey, or will be imported

into the United States, including New Jersey, by Glenmark Ltd. and/or its affiliates. Encore has

a current good faith belief that Glenmark Ltd. will directly infringe one or more claims of the

’231 Patent, including without limitation claim 1, either literally or under the doctrine of

equivalents. See 35 U.S.C. § 271(a).

           101.   Upon information and belief and based on the above allegations, Glenmark Ltd.

knows that healthcare professionals or patients will use Glenmark Ltd.’s proposed Generic

Product in accordance with the labeling sought by Glenmark’s ANDA. Upon information and


                                                  -21-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 22 of 24 PageID: 22



belief, the product label and product insert accompanying Glenmark Ltd.’s proposed Generic

Product will include instructions that are substantially similar to the instructions found in the

prescribing information for Impoyz®, and which, if followed, will infringe the ’231 Patent,

including without limitation claim 9, either literally or under the doctrine of equivalents. Encore

has a current good faith belief that Glenmark Ltd. will contribute to, or induce, the infringement

of one or more claims of the ’231 Patent either literally or under the doctrine of equivalents. See

35 U.S.C. § 271(a), (b), and (c).

           102.   Upon information and belief, Glenmark Ltd.’s infringing activities, including the

commercial manufacture, use, offer for sale, sale, or importation of Glenmark Ltd.’s proposed

Generic Product, will begin immediately after the FDA approves Glenmark’s ANDA. Any such

conduct before the expiration of the ’231 Patent will directly infringe, contribute to the

infringement of, or induce the infringement of one or more claims of the ’231 Patent under one

or more of 35 U.S.C. § 271(a), (b), or (c) either literally or under the doctrine of equivalents.

           103.   As a result of the foregoing, there is a real, substantial, and continuing justiciable

controversy between Encore and Glenmark Ltd. concerning liability for the infringement of the

’231 Patent for which this Court may grant declaratory relief consistent with Article III of the

United States Constitution.

           104.   Encore will be substantially and irreparably harmed by Glenmark Ltd.’s

infringing activities unless those activities are enjoined by this Court. Encore has no adequate

remedy at law.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays for judgment as follows:




                                                   -22-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 23 of 24 PageID: 23



           A.   Glenmark Ltd. has directly or indirectly infringed one or more claims of the ’231

Patent, either literally or under the doctrine of equivalents;

           B.   A declaration under 28 U.S.C. § 2201 that, if Glenmark Ltd., its officers,

directors, agents, servants, employees, representatives, attorneys, parents, subsidiaries, affiliates,

other related business entities, or other persons acting or attempting to act in concert,

participation, or in privity with Glenmark Ltd., or acting on Glenmark Ltd.’s behalf, engage in

the commercial manufacture, use, offer for sale, or sale in the United States, or importation into

the United States, of Glenmark Ltd.’s proposed Generic Product, then it will constitute an act of

direct or indirect infringement of the ’231 Patent, either literally or under the doctrine of

equivalents;

           C.   That, pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any approval of

Glenmark’s ANDA No. 214191 shall not be a date that is earlier than the latest expiration date of

the ’231 Patent, including any applicable exclusivities or extensions;

           D.   That Glenmark Ltd.’s officers, agents, servants, and employees, and those persons

acting in concert, participation, or in privity with any of them, and their successors or assigns, be

preliminary and permanently enjoined from commercially manufacturing, using, offering for

sale, selling, or importing into the United States the proposed Generic Product and any other

product that infringes or induces or contributes to the infringement of one or more claims of the

’231 Patent prior to their expiration, including any exclusivities or extensions to which Plaintiff

is or becomes entitled; and

           E.   That Plaintiff be awarded such other and further relief as this Court deems just

and proper, including exceptional case remedies under 35 U.S.C. § 285 if deemed applicable.




                                                 -23-
57114121
Case 2:20-cv-02509-KM-ESK Document 1 Filed 03/06/20 Page 24 of 24 PageID: 24



Dated: March 6, 2020                       PEPPER HAMILTON LLP
                                           (A Pennsylvania Limited Liability Partnership)


                                           By:      /s/ Stephanie L. Jonaitis
                                                    Stephanie L. Jonaitis, Esq.
                                                    Suite 400
                                                    301 Carnegie Center
                                                    Princeton, NJ 08543-5276
                                                    Tel.: 609.452.0808
                                                    Email: jonaitis@pepperlaw.com



                                           OF COUNSEL

                                           PEPPER HAMILTON LLP
                                           (A Pennsylvania Limited Liability Partnership)
                                           Andrew P. Zappia, Esq.
                                           (pro hac vice to be filed)
                                           70 Linden Oaks, Suite 210
                                           Rochester, New York 14625
                                           Tel.: 585.270.2100
                                           E-mail: zappiaa@pepperlaw.com

                                           Attorneys for Plaintiff




                                    -24-
57114121
